Citation Nr: 1500006	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, pesticides, or other chemicals.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, pesticides, or other chemicals.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Board's Washington DC offices in February 2013.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer and diabetes mellitus.  He maintains that he was involved in a cleanup of a major spill outside of a building at the Ft. Leonard Wood chemical storage depot, which had been vandalized in the fall of 1969.  He states that during this activity, he was exposed to a variety of defoliants, petroleum distillates, toxic chemicals, and poisons.  In support of his claim, the Veteran has submitted reports of environmental assessments conducted by Federal agencies, in 1979 and 1982.  These show that soil samples taken at Ft. Leonard Wood revealed various toxins, to include 2-4-dichlorophenoxyacetic acid.  However, because these studies occurred years following the Veteran's separation from service, it is not clear whether the presence of these toxins in the soil was the result of any incident during the period that the Veteran was present at Ft. Leonard Wood.  It does not appear that the AOJ has pursued verification of the incident described by the Veteran, or the ensuing clean up activity in which the Veteran alleges to have played a part.  The Veteran's service personnel records should be obtained, and the appropriate sources should be asked for assistance in the verification of this claimed incident.  

The Board also notes that the Veteran was afforded a VA examination in July 2012.  The examiner concluded that prostate cancer was not related to exposure to pesticides during service, reasoning that no chemical agent other than Agent Orange was known to be statistically significant in the cause of prostate cancer.  While he noted that he had reviewed a letter from the Veteran's private oncologist, he did not directly address that physician's conclusions with respect to the cause of the Veteran's prostate cancer.  Moreover, the private oncologist subsequently provided an addendum opinion.  Because it is not entirely clear whether the conclusions and opinion of the private oncologist have been considered, the Board finds that the VA examiner's report is not adequate for the purpose of deciding this claim.  The VA examiner also determined that diabetes mellitus was not related to exposure to pesticides and pesticide rinsate, reasoning that exposure to pesticides and pesticide rinsate was not known to cause diabetes.  This conclusory statement does not adequately explain the underlying reasoning for the examiner's opinion.  Thus, the examination report is not adequate for the purpose of deciding the claim.  New examinations should be conducted.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the claims file.

2.  Request from the appropriate agency or agencies assistance in the verification of the incident described by the Veteran during which a storage facility was vandalized in the fall of 1969, and the subsequent cleanup of that site.  If this incident is verified, efforts should be taken to determine the nature of any herbicides, pesticides, or other chemicals involved.

If, after making reasonable efforts to obtain any outstanding Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Following completion of the above development, the Veteran should be scheduled for a VA examination to determine the etiology of his prostate cancer.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Following review of the record and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that prostate cancer was caused by any incident of service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's testimony regarding the incident in 1969, as well as statements by  his treating oncologist dated in January 2010 and April 2013.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  Following completion of the development described in paragraphs 1 and 2, the Veteran should be scheduled for a VA examination to determine the etiology of his diabetes mellitus.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Following review of the record and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that diabetes mellitus was caused by any incident of service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's testimony regarding the incident in 1969.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

6.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




